Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 1-15 are currently under examination, wherein no claims 3, 4, 6-9, 11 and 13-15 have been amended in applicant’s preliminary amendment filed on January 19, 2021.  
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.	Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The phrase of “the compression pressure” in lines 9 and 10 of claim 1 lacks an antecedent basis rendering claim 1 and all its dependent claims 2-15 indefinite.
The phrase of “the temperature” in line 2 of claim 2 lacks an antecedent basis in claim 1 from which claim 2 depends rendering claim 2 and its dependent claim 3 indefinite.
The phrase of “the pressure” in lines 2 and 3 of claim 9 and the phrase of “the temperature” in lines 3 and 4 of claim 9 lack antecedent bases in claim 1 from which claim 9 depends respectively rendering claim 9 and its dependent claims 10-14 indefinite.
The phrase of “the second pressure” in line 2 of claim 14 lacks an antecedent basis in claims 9 and 1 from which claim 14 depends rendering claim 14 indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Szuromi et al. (US Pub. 2013/0071562 A1)
	With respect claims 1-15, Szuromi et al. (‘562 A1) discloses an additive manufacturing process including selective lase sintering to produce a turbine component comprising exposing a metal powder comprising a nickel, cobalt or titanium alloy (e.g. an alpha, beta or alpha-beta titanium alloy) to an inert gas (e.g. helium); consolidating the powder into a turbine article; hot isostatic pressing the article at least once (e.g. 3 or more times) each at a temperature of about 1000-1300oC, a pressure of about 1-25 ksi (about 7-172 MPa) for about 1-10 hours wherein the HIP temperature, pressure and time may be higher or lower as desired to suit different needs (e.g. a first HIP pressure at about 20 ksi to reduce internal porosity, a second at about 15 ksi to reduce surface roughness a third at about 20 ksi to further reduce internal porosity and a fourth at about 15 ksi to further reduce surface roughness while keeping the HIP temperature and time for each HIP step substantially the same), at least suggesting the HIP process as claimed; and reducing a pressure (e.g. the fourth pressure) and a temperature to atmospheric pressure and room temperature respectively to obtain a finished turbine component having negligible cracks and porosity to be further processed (e.g. machined) (abstract, paragraphs [0030], [0031], [0037], [0038], [0041] and [0053]-[0066]). The ranges of the HIP pressures, temperatures and holding times disclosed or suggested by Szuromi et al. (‘562 A1) would overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed or suggested ranges of Szuromi et al. (‘562 A1) with an expectation of success, because Szuromi et al. (‘562 A1) discloses or suggests the same utility over the entire disclosed or suggested ranges.




 
Conclusions
4.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

8/18/2022